Citation Nr: 1619468	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  12-35 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the VA Regional Office (RO) in Houston, Texas.

In February 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran has submitted new evidence, which relates to the appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).  



FINDINGS OF FACT

1.  By an unappealed May 2004 rating decision, the RO denied service connection for bilateral hearing loss on the basis that there was no evidence showing a bilateral hearing loss disability as defined by VA.

2.  Evidence received after the May 2004 denial relates to unestablished facts necessary to substantiate the claim of service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the underlying claim.

3.  The Veteran has bilateral hearing loss that is as least as likely as not related to his military service.

4.  The PTSD results in occupational and social impairment, with reduced reliability and productivity due to such symptoms as depression; chronic sleep impairment; and disturbances of motivation and mood.


CONCLUSIONS OF LAW

1.  The RO's May 2004 denial of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2015).  

2.  Evidence received since the final May 2004 rating decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

4.  The criteria for a rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the petition to reopen, as well as the underlying service connection issue, as the Board is granting those benefits in full, no discussion of VA's duties to notify and assist is necessary.  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was notified in a letter dated in November 2011 regarding the type of evidence necessary to establish his claim.  He was instructed that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and also secured an examination in furtherance of his claim.  A pertinent VA examination was obtained in August 2012.  38 C.F.R. § 3.159(c)(4).  The examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

	A.  New and Material 

Service connection for bilateral hearing loss was denied in May 2004 because the evidence did not show bilateral hearing loss disability as defined by VA.  After receiving notice of the May 2004 decision, the Veteran did appeal the denial of that issue.  Later, however, he applied to have this claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the May 2004 rating decision consisted of the Veteran's service treatment records (STRs) and a VA examination in March 2004.  His STRs showed no diagnosis of, or treatment for, bilateral hearing loss.  The March 2004 VA examination shows that the Veteran's hearing acuity did not meet VA's definition of a bilateral hearing loss disability as per 38 C.F.R. § 3.385.  There were no post-service medical records showing a bilateral hearing loss disability as defined by VA.  

Accordingly, at the time of the denial in May 2004, the claims folder contained no competent evidence that the Veteran's bilateral hearing loss met VA's definition of a disability.  Thus, the RO, in May 2004, denied service connection for that issue.  The Veteran did not appeal the RO's decision, and that denial became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2015).  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of service connection for bilateral hearing loss was received prior to the expiration of the appeal period.  The May 2004 rating decision is thus final.  

The relevant evidence received since the denial consists of post-service treatment records, a VA examination in August 2012, a private medical opinion dated in March 2016, and the Veteran's contentions.  The August 2012 VA examination shows that the Veteran had a bilateral hearing loss disability as defined by VA.  The private audiologist opined that the Veteran's bilateral hearing loss was as likely as not a result of his military service.  

The evidence of record obtained since the May 2004 rating decision, particularly the VA examination and private opinion, shows a current bilateral hearing loss disability as defined by VA as well as a relationship to his military service.  Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for bilateral hearing loss.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.

      B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

When a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Certain chronic diseases (e.g., sensorineural hearing loss ) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.

As service connection for tinnitus has been granted, in-service acoustic trauma is conceded.  The Veteran's service treatment records (STRs) include his February 1966 enlistment examination that shows his hearing acuity in pure tone thresholds.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below (in parentheses).  The Veteran had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-5 (5)
-5 (5)
-5 (0)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
In his report of medical history, he answered yes to ear, nose or throat trouble, but reported having sinusitis.  His February 1969 separation examination shows that he had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
15
10
5
20
10

At a VA examination in March 2004, the Veteran's hearing acuity did not meet VA's definition of a disability as per 38 C.F.R. § 3.385. 

The Veteran was provided a VA examination in August 2012.  He had a bilateral hearing loss disability as defined by VA.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The rationale was that the Veteran entered and exited military service with normal hearing bilaterally.  

The Veteran testified that his hearing was worse after service.  See March 2016 Hearing Transcript (T.) at 5.

The Veteran submitted a private opinion dated in March 2016.  The audiologist noted reviewing the Veteran's entrance and separation audiology test results.  They opined that those showed a downward shift in his hearing acuity.  The audiologist noted that they took a history of the Veteran's acoustic trauma in service.  It was their opinion that the Veteran as likely as not incurred defective hearing as a result of his military service.  

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is warranted.  The evidence shows that the Veteran currently has bilateral hearing loss as defined by VA.  It also shows that he had in-service acoustic trauma.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his bilateral hearing loss is related to his in-service acoustic trauma.
Of particular importance to the Board are the Veteran's contentions and the private opinion.  The Veteran's testimony establishes that his hearing worsened as a result of his military service.  The Board finds the Veteran competent and credible.  The private opinion also supports a finding of service connection.  The audiologist reviewed the Veteran's enlistment and separation examinations and opined that such showed a downward shift in his hearing acuity, which supports a finding of service connection.  In finding that this private opinion supports a grant of service connection, the Board acknowledges that the opinion does not indicate that the Veteran's pure tone thresholds as shown in his enlistment examination were converted from ASA units to ISO units.  In this case, considering the conversion, the Veteran's hearing acuity only showed a downward shift at 3000 and 4000 Hertz.  However, as the Veteran was still shown to have a downward shift at two frequencies, the Board finds that the private opinion still supports a finding of service connection.  

The Board also acknowledges the negative opinion from the VA examiner.  However, as the rationale relied on the absence of hearing loss at separation, the Board concludes that it lacks probative value.  As such, when considering the Veteran's contentions, the private opinion, and in affording the Veteran the benefit-of-the-doubt, the evidence supports a finding of service connection.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for bilateral hearing loss is, therefore, granted.

      C.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

The Veteran's psychiatric disability is rated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411, which evaluates impairment from PTSD.  

Specifically, pursuant to DC 9411, 30 percent evaluation is warranted if the evidence establishes there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2015).  

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within household) but generally functioning pretty well, has some meaningful interpersonal relationships).

The Veteran was afforded a VA examination in August 2012.  He was diagnosed with mild PTSD.  A GAF score of 65 was assigned.  The examiner opined that the Veteran's disability resulted in occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and inability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that his wife died four years ago and that he had a 34 year old daughter who lived in another state.  He reported being close to a business partner whom he had left most of his estate to.  He reported that he lived alone.  The Veteran reported owning a steel company.  He denied psychiatric hospital stays, past suicide attempts, and ever being on psychiatric medications.  The Veteran's symptoms included depressed mood, anxiety, and chronic sleep impairment.  He reported that he felt depressed daily; had crying spells frequently; and missed work a lot due to feeling tired.  The Veteran denied suicidal thoughts and reported that his interest and energy were good and concentration and memory were fine.  The examiner opined that the Veteran's symptoms were mild and seemed to be stable.  The examiner further opined that the Veteran's mild depressive symptoms were due to current life stressors unrelated to military.  

At his hearing, the Veteran testified about sleep impairment and having nightmares.  T. at 6.  He testified about having crying spells and having trouble with concentration and focusing.  Id. at 7.  He testified that his depression was "horrible."  Id. at 9.  The Veteran testified that he sometimes felt overwhelmed due to his anxiousness.  Id. at 10.  

Based on a review of the evidence, and in affording the Veteran the benefit-of-the-doubt, the Board concludes that a rating of 50 percent, but no higher, is warranted.  In this case, the level of impairment and symptoms shown has been consistent throughout this appeal.  Of particular importance to the Board is that the Veteran is depressed every day and has frequent crying spells, along with sleep impairment and problems with focusing and concentrating.  In this case, considering the frequency and duration of the Veteran's symptoms, the evidence indicates that his disability is more severely disabling than the currently assigned 30 percent rating.  When affording the Veteran the benefit-of-the-doubt, the symptoms shown during the course of this appeal indicate that the Veteran's psychiatric disability results in occupational and social impairment, with reduced reliability and productivity.  Therefore, the Board concludes that a 50 percent rating is warranted.  

However, the criteria for a rating higher than 50 percent have not been met at any time.  The evidence does not indicate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total occupational and social impairment.  No medical professional has provided any such opinion indicating that the Veteran has symptoms of sufficient frequency, duration, and severity approximating occupational and social impairment, with deficiencies in most areas or total impairment.  Moreover, the actual symptoms shown during this appeal do not include any of the symptoms indicative of 70 or 100 percent ratings.    

As regards a 70 percent rating, the evidence does not show deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Beginning with work, although the Veteran reported missing days due to being tired, he also reported owning his own company, suggesting that he does not have deficiencies warranting a 70 percent rating.

With regards to family relations, the Veteran is widowed and has not reported any problems in his relationship with his daughter.  Consequently, no deficiencies in the Veteran's family relationships has been shown.  The evidence also does not show deficiencies in judgment warranting a 70 percent rating.  The Veteran has not reported, nor does the evidence show, that he has deficiencies in judgment beyond that contemplated by a 50 percent rating, which specifically contemplates impaired judgment.  

Additionally, deficiencies in thinking have not been shown.  Although the Veteran testified about having problems with focusing and concentration, the examination does not show that the Veteran has deficiencies in thinking such that a 70 percent rating is warranted.  Even with his problems with focusing and concentration, he is still able to own his company.  Furthermore, deficiencies in mood supporting a 70 percent rating have not been shown.  Although the Veteran reported being depressed daily, deficiencies in his mood have not been shown to warrant a rating in excess of the 50 percent rating being granted.  No medical professional has provided any opinion indicating that any mood deficiencies result in occupational and social impairment warranting a 70 percent rating. 

Moreover, the evidence does not show total occupational and social impairment.  As already discussed above, the Veteran owns his own company and also reported being close to a business partner, showing that he does not have total impairment.  

Throughout this appeal, symptoms indicative of a 70 percent rating or even a 100 percent rating have not been shown.  The Board acknowledges that the list of symptoms supporting ratings higher than 50 percent is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this appeal, while the Veteran does have occupational and social impairment, deficiencies in most areas or total impairment has not been shown.     

The Board notes that the reported GAF score of 65 is indicative of mild symptoms.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that a 50 percent rating, but no higher, is warranted.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's PTSD symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's PTSD has resulted in interference with employment or activities of daily life which would warrant an increased rating beyond 50 percent for this disability.

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

A rating of 50 percent for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


